DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/304,375, PCT/US15/26542, 61/981,223, 61/981,312, and 62/077,760, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The listed Applications do not disclose the claimed embodiment drawn to a clip with ledges as in claims 40 and 69 and their dependents.  Accordingly, the claims are given an earliest effective filing date of November 9, 2015 which is to PCT/US15/59748.  The disclosure of the prior-filed application, Application Nos. 61/981,223 and 61/981,312, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The listed Applications do not disclose the claimed embodiment drawn to a latch between two legs with a single flat portion facing outside of the needle shield as in claim 68.  Accordingly, the claim is given an earliest effective filing date of November 10, 2014 which is to 62/077,760.

Claim Objections
Claim 68 is objected to because of the following informalities:  claim 68 appears to delete the term “faces” without associated strike through, the term is missing from the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 68 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 68 recites the flat portion of the second leg is disposed outside of the needle shield.  However, it is not clear that this was disclosed at the time of filing.  The language at the time of filing refers to the second leg 714 being exposed to the outside surface of the needle shield ([00155]).  Fig. 52 appears to show the surface exposed to the outside but it appears to be set back from the outer surface of the needle shield, it is not clear how the flat surface is taken to be considered as outside of the needle shield.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40-43, 45-47, 51, 58, 60, 62, 63, 66, 69, and 72-74 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanabe et al. (US 2011/0054403 A1).
With regard to claim 40, Tanabe et al. teach a catheter assembly comprising: a catheter (Fig. 4 member 2, [0052]); a needle having a distal tip (Fig. 4 member 4); a catheter hub attached to the catheter (Fig. 4 member 3); a needle shield connected to the catheter hub when the needle is in a first position (Fig. 5 member 9); and a clip disposed in the needle shield that cooperates with the needle (Figs. 6-8 member 92), the clip including a leg (Fig. 8 member 921) having a front surface and a rear surface and a ledge disposed on each of the front surface and the rear surface of the leg (921 has multiple sides, see ledges which are disposed on different sides as indicated in Reference Figure 3 below, note positioning of the ledges for claims 62 and 63, there are multiple front and rear surfaces of each leg along the various axes, the pertinent ones are indicated on the Figure, the front and rear surfaces are not claimed in relationship to each other); wherein the clip engages the catheter hub in the first position of the needle (Fig. 5); the clip disengages the catheter hub when the needle is retracted to a second position to cover at least a portion of the needle (Fig. 7); and the ledges are disposed on a bottom surface of the needle shield to attach the clip to the needle shield and an outer surface of the ledges is exposed to an outside of the needle shield during operation (see connection to bottom surface in Figs. 5 and 7, Fig. 4 see opening in the bottom of the shield in which the clip is inserted the ledges would be exposed to an outside of the assembly via this opening).

    PNG
    media_image1.png
    624
    829
    media_image1.png
    Greyscale


With regard to claim 41, see Reference Figure 4 below indicating the collar portion of hub 3, the notch is generally at 331 shown in Fig. 4 and Reference Figure 4 below.

    PNG
    media_image2.png
    275
    664
    media_image2.png
    Greyscale

With regard to claims 42 and 43, see Reference Figure 4 above.
With regard to claim 45, see Fig. 6, [0092].
With regard to claim 46, see Fig. 7, [0093].
With regard to claim 47, see Fig. 7 member 925.
With regard to claim 51, see collar in Fig. 4 and Reference Figure 4 above, see Fig. 8 latch 924, Figs. 5 and 7 show engagement and disengagement.
With regard to claim 58, the ledges are secured to the inner wall of the clip via the leg structure, the inner wall is secured to the needle shield as the clip is secured to the needle shield.
With regard to claim 60, see Reference Figure 3 above indicating the barb, this extends from the inner wall as shown in Figs. 6 and 8 and therefore the inner wall is taken to include this barb, the barb engages the inner surface of the shield as shown in Fig. 6.
With regard to claims 62 and 63, see second leg 922, the ledges are outside the legs and at a bottom of the first leg.
With regard to claim 66, see Fig. 7 member 925.
With regard to claim 69, Tanabe et al. teach a catheter assembly comprising: a catheter (Fig. 4 member 2, [0052]); a needle having a distal tip (Fig. 4 member 4); a catheter hub attached to the catheter (Fig. 4 member 3); a needle shield configured to selectively engage the catheter hub (Fig. 5 member 9); and a clip disposed in the needle shield that cooperates with the needle (Figs. 6-8 member 92); the clip including: two legs comprising a first leg and a second leg (Fig. 8 members 921 and 922); and a first ledge disposed on a front side of the second leg and a second ledge disposed on a rear side of the second leg, the first and second ledges attach the clip to the needle shield (first ledge 923 second ledge 924, 921 has multiple front and rear surfaces along the various axes, the pertinent ones are indicated on the Figure, the front and rear surfaces are not claimed in relationship to each other, in Reference Figure 2 below 923 is taken to be disposed on a front surface as indicated and 924 is taken to be disposed on a rear surface as indicated, see attachment to the shield in Figs. 5 and 7, the clip is attached to the shield via the ledges and other intervening structure); wherein: the first and second ledges are disposed outside an area between the two legs (Fig. 8); andPage 6 of 11Serial No. 15/525,390 Filed on February 21, 2021an outer surface of the first and second ledges is exposed to an outside of the catheter assembly during operation (Fig. 4 see opening in the bottom of the shield in which the clip is inserted the ledges would be exposed to an outside of the assembly via this opening).


    PNG
    media_image3.png
    452
    611
    media_image3.png
    Greyscale


With regard to claim 72, Tanabe et al. teach a method of operating a catheter assembly, comprising: disposing a needle having a distal tip in a catheter (Fig. 5 needle 5 is deposed within the catheter, Fig. 4 catheter 2, [0052], hub 3); attaching a clip to a needle shield via a ledge of the clip (Figs. 5 and 8 clip 92 is attached to the shield via ledges 924 and 923), the clip including a leg having a front and a rear surface (Fig. 8 leg 921); providing the ledge on each of the front surface and the rear surface of the leg (921 has multiple front and rear surfaces along the various axes, the pertinent ones are indicated on the Figure, the front and rear surfaces are not claimed in relationship to each other, in Reference Figure 2 above 923 is taken to be disposed on a front surface as indicated and 924 is taken to be disposed on a rear surface as indicated); exposing an outer surface of the ledges to an outside of the catheter assembly during operation (Fig. 4 see opening in the bottom of the shield in which the clip is inserted the ledges would be exposed to an outside of the assembly via this opening); biasing the clip when the needle is in use in a first position Fig. 5); removing the needle from a catheter hub (Fig. 7, [0093]); releasing the clip when the needle is in a second position to enclose at least a portion of the needle (Fig. 7, [0093]); and disengaging the clip from the catheter hub when the needle is in the second position (Fig. 7, [0093]).
With regard to claim 73, see Fig. 5.
With regard to claim 74, see the catheter hub and needle shield connected in Fig. 5 (hub 3, shield 9), see disconnection in Fig. 7, Figs. 5 and 7 show the clip in the shield.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 48, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 2011/0054403 A1) as applied to claim 41 above, and further in view of Soderholm et al. (US 2007/0270754 A1).
With regard to claim 44, Tanabe et al. teach a device substantially as claimed.  Tanabe et al. do not specifically disclose the collar connection is a Luer.  However, Soderholm et al. teach a catheter assembly with a needle shield in which the clip connects the shield to the catheter hub via a structure the same as in Tanabe et al. (Fig. 4 member 54 of the clip); the clip structure connects to a notch formed with a Luer connection on the catheter hub (Figs. 5 and 6 Luer connection at 30a notch at 30, [0023], [0030], [0031]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a Luer connection with a notch in Tanabe et al. as Soderholm et al. teach such is effective for connection with the clip and shield and is an art effective connection for the catheter to connect to other devices.
With regard to claims 48 and 49, Tanabe et al. teach a device substantially as claimed.  Tanabe et al. do not specifically disclose a washer and a needle with a deformation.  However, Soderholm et al. teach using a washer and an enlarged diameter portion on the needle to ensure the needle remains enclosed and is not fully removed ([0031], Fig. 6 washer 58 deformation 60).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a washer and a deformation in Tanabe et al. as Soderholm et al. teach this is effective for use with the clip to retain the needle in the safety position and prevent additional proximal movement.

Claims 52-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 2011/0054403 A1) as applied to claim 51 above, and further in view of Fiser et al. (US 2008/0065015 A1).
With regard to claims 52-56, Tanabe et al. teach two legs 922 and 921 (Fig. 8) but do not disclose the latch is between the two legs.  However, Fiser et al. discloses a clip within a needle shield which connects and disconnects from a catheter hub (Figs. 1 and 2a showing connection and disconnection with the hub, latch at 634 between 632 and 640).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place the latch between the legs in Tanabe et al. as in Fiser as Fiser et al show such position is equivalent and provides a more compact clip.  One of ordinary skill would understand that such a rearrangement of the clip of Tanabe et al. which reduce the overall dimension which is an obvious engineering modification readily apparent to one of ordinary skill and that doing so may also further protect the needle by providing an additional barrier between the needle and the skin.  As combined member 924 is still able to engage and disengage the collar in the same manner and is below and thus off center from the needle, it is taken to be included as part of the second leg, the claim does not recite a specific direct connection between the second leg and the latch.

Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 2011/0054403 A1) and Fiser et al. (US 2008/0065015 A1).
With regard to claim 68, Tanabe et al. teach a catheter assembly comprising: a catheter (Fig. 4 member 2, [0052]); a needle having a distal tip (Fig. 4 member 4); a catheter hub attached to the catheter (Fig. 4 member 3); a needle shield connected to the catheter hub when the needle is in a first position (Fig. 5 member 9); and a clip disposed in the needle shield that cooperates with the needle (Figs. 6-8 member 92), the clip including: a latch that is configured to engage and disengage the needle shield (Figs. 5, 7, and 8 member 924); and two legs comprising a first leg and a second leg (Fig. 8 legs 921 and 922); the clip engages the catheter hub in the first position of the needle (Fig. 5); the clip disengages the catheter hub when the needle is retracted to a second position to cover at least a portion of the needle (Fig. 7); the first leg includes a single flat portion (Fig. 8 one of the flat surfaces of 921), the second leg includes a single flat portion, the first leg is directly connected to the second leg by a curved section (Fig. 8); and an outer surface of the single flat portion of the second leg is disposed outside of the needle shield (see Reference Figure 1 below, the flat surface is taken as disposed outside of the needle shield as it is placed outside an outer surface of the needle shield).  Tanabe et al. teach two legs 922 and 921 (Fig. 8) but do not disclose the latch is between the two legs.  However, Fiser et al. discloses a clip within a needle shield which connects and disconnects from a catheter hub (Figs. 1 and 2a showing connection and disconnection with the hub, latch at 634 between 632 and 640).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place the latch between the legs in Tanabe et al. as in Fiser as Fiser et al show such position is equivalent and provides a more compact clip.  One of ordinary skill would understand that such a rearrangement of the clip of Tanabe et al. which reduce the overall dimension which is an obvious engineering modification readily apparent to one of ordinary skill and that doing so may also further protect the needle by providing an additional barrier between the needle and the skin.  As combined member 924 is still able to engage and disengage the collar in the same manner.


    PNG
    media_image4.png
    654
    559
    media_image4.png
    Greyscale

Allowable Subject Matter
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
The amendments to the claims are sufficient to overcome the previous rejections under 35 U.S.C. 112.   
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new limitations are addressed as above regarding what is considered the front and rear surfaces.  Regarding Tanabe the ledges engage the shield via its connection to the hub and other intervening structures. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783